number release date tam-101237-00 cc fip b4 uil date internal_revenue_service national_office technical_advice_memorandum district_director name of taxpayer taxpayer’s address taxpayer’s ein year s involved date of conference issue whether taxpayer may compute the tax_reserves under sec_807 of the internal_revenue_code for certain structured_settlement annuities issued in through using graded valuation interest factors consistent with the interest rates assumed in computing the statutory_reserves for the contracts rather than the prevailing state assumed interest rates under sec_807 for single premium immediate annuities issued in each of those years taxpayer’s use of graded valuation interest factors to compute the tax_reserves under sec_807 for structured_settlement annuities issued in through was appropriate conclusion a general background facts taxpayer is a life_insurance_company within the meaning of sec_816 of the internal_revenue_code and is subject_to the tax imposed by sec_801 among its various life_insurance products taxpayer issues traditional individual single premium immediate_annuity contracts such as retirement income annuities during the years involved taxpayer also issued annuities in connection with structured_settlement arrangements to fund the payment of damages in connection with wrongful death or injury claims unlike traditional single premium immediate annuities such as those issued as retirement annuities the level of guaranteed benefits under a structured_settlement annuity often varies substantially over the payout period based on changes in the injured party’s specific situation and income needs moreover the injured party and or dependents receiving benefit payments under a structured_settlement annuity are often younger than the normal_retirement_age so that the payout period of a structured_settlement annuity may exceed the term in which the insurer can invest the premium in fixed income investments in light of these variations in the payment pattern and potentially long payout periods associated with its structured_settlement annuities taxpayer developed a special method of applying valuation interest rates when computing its statutory_reserves for these annuities for state insurance regulatory purposes b statutory_reserves in date taxpayer’s domiciliary state adopted the amendments to the standard valuation law svl which introduced a system of dynamic valuation interest rates for purposes of computing minimum statutory_reserves for different types of life_insurance and annuity_contracts the dynamic interest rate system was designed to allow an insurance_company to use assumed interest rates in computing its reserve liabilities which roughly correspond to the insurer’s anticipated investment earnings rates based on i the year in which the premiums were received and ii the contract’s guarantee duration or period of deferral between the issue_date of the contract and the date when the guaranteed contract benefits are assumed to be paid the maximum interest rate allowed in valuing the future_benefits provided by an insurance_or_annuity_contract under the amendments generally decreases as the guarantee duration associated with that contract benefit increases the use of lower valuation interest assumptions reflects the reinvestment risk associated with long-term guarantees for traditional single premium immediate annuities however the amendments did not change the basic methodology for computing the minimum formula reserve which was simply the present_value of the future annuity payments using a single valuation interest rate based on the issue_date of the contract moreover the valuation interest rate allowed under the amendments for a single premium immediate_annuity or spia rate was generally higher than the interest rates allowed for other types of annuities following its domiciliary state’s adoption of the amendments to the svl taxpayer began computing its statutory_reserves for structured_settlement annuities using graded valuation interest rates under this reserve_method taxpayer computed the present_value of the guaranteed annuity benefits using different valuation interest rates grading from higher to lower for different benefit durations under the same contract for contracts issued through year-end taxpayer computed its statutory_reserves using an assumed interest rate of percent for payments during the first years percent for payments during the next years and percent for payments thereafter because the spia rate for issues was percent taxpayer’s graded reserve_method resulted in relatively high reserves compared to the reserves that would have been determined using a level interest assumption beginning with structured_settlement annuities issued in taxpayer’s graded interest method involved the use of a valuation interest rate for benefit payments during the first years that was higher than the applicable spia rate and progressively lower valuation interest rates for annuity payments during the next years and for payments after years the interest rate used in determining the value of future annuity benefits during the first years was computed mathematically so that taken together with the lower assumed interest rates used in determining the value of the future annuity benefits in later durations the initial policy reserve would be equal to the reserve that would have been determined if all guaranteed payments under the annuity had been valued using the applicable spia rate thus taxpayer’s graded reserve_method for contracts issued in through was designed to produce a pattern of reserve increases which minimized the initial surplus strain associated with the issuance of a structured_settlement annuity but which through the use of a lower discount rate for scheduled payments after years also reflected the reinvestment risk inherent in funding guaranteed payments for later durations of the contract in the national association of insurance commissioners naic adopted actuarial guideline ix-b which provided specific guidance for applying the dynamic interest rates of the svl to structured_settlement annuities actuarial guideline ix-b reaffirmed the naic’s requirements for an immediate_annuity as set forth in actuarial guideline ix but clarified the treatment of an annuity that failed to meet these requirements because it provided increasing payment schedules more specifically actuarial guideline ix-b allowed the insurer to carve- out for reserve computation purposes the portion of any scheduled payments under a structured_settlement annuity that exceeded percent of the prior year’s payments by treating these amounts either as lump sum payments or as part of a new annuity depending upon the circumstances actuarial guideline ix-b also specified two methods for applying the dynamic interest rates to a structured_settlement annuity including a block of structured_settlement annuities of the same year of issue which did not satisfy the requirements to be treated as an immediate_annuity under the first method or so-called carve-out method the portion of the future annuity benefits provided by the contract which would meet the immediate_annuity test taxpayer computed its statutory_reserves for structured_settlement annuities issued in using the applicable spia rate from the dynamic interest rate table to determine the present_value of all of the future annuity benefits regardless of duration although taxpayer’s reasons for deviating from the revised graded reserve_valuation method adopted in were not documented it appears that taxpayer’s actuaries reasoned that because the valuation interest assumptions that had been used in computing the statutory_reserves for structured_settlement annuity_contracts issued in had resulted in a relatively high level of reserves taxpayer could use the spia rates in reserving for issues without impairing the overall adequacy of its statutory_reserves may be valued using the applicable spia rate whereas any deferred lump sum payments should be valued using an appropriate interest rate factor for deferred annuities based on the guarantee duration of the deferred_benefit payment alternatively actuarial guideline ix-b allows an insurance_company to compute the minimum formula reserves for a structured_settlement annuity using a graded valuation interest method the graded interest method specified in actuarial guideline ix-b is similar to taxpayer’s graded interest rate method except that actuarial guideline ix-b provides for_the_use_of only two valuation interest rates an initial rate for guaranteed durations during the first years and another rate for guaranteed durations after years in addition the reserve produced by actuarial guideline ix-b’s graded reserve_method could not be less than a baseline level interest rate reserve actuarial guideline ix-b contained a transition rule so that if an insurance_company had adopted in good_faith a reserve computation method which had resulted in lower statutory_reserves for structured_settlement annuities than those required by the guideline the insurance_company was permitted to continue using that method for purposes of computing its statutory_reserves for contracts issued in but had to comply with the guideline’s requirements for and later issues actuarial guideline ix-b also required the insurance_company to conform the reserves for all structured_settlement annuities with the guideline’s minimum reserve requirements by no later than the year-end valuation based on the above transition rule taxpayer computed its statutory_reserves for structured_settlement annuities issued in and later years in accordance with the graded interest valuation method specifically prescribed in actuarial guideline ix-b beginning with the annual_statement taxpayer also recomputed the statutory_reserves with respect to all structured_settlement annuities issued prior to in accordance with the graded interest valuation method specifically prescribed in actuarial guideline ix-b c tax_reserves in contrast to the method used in computing its statutory_reserves taxpayer initially computed its tax_reserves under sec_807 for structured_settlement annuities issued in through using the applicable prevailing state assumed interest rates under sec_807 for single premium immediate annuities for annuity_contracts issued in the prevailing_state_assumed_interest_rate under sec_807 for individual single premium immediate annuities was based on prevailing state assumed interest rates which existed prior to the amendments to the svl see revrul_87_26 1987_1_cb_158 under those pre-1980 valuation standards the maximum valuation interest rate for a single premium immediate_annuity was percent whereas the maximum valuation interest rate for other annuities wa sec_5 percent the prevailing_state_assumed_interest_rate for immediate annuities issued in was substantially lower than the graded interest rate factors used by taxpayer in computing the statutory_reserves for those contracts thus the amounts taken into account by taxpayer as the tax_reserves for structured_settlement annuities for the tax_year taxpayer changed its method of computing tax_reserves under sec_807 for structured_settlement annuities issued in through to adopt the same assumed interest rates as had been used in determining the statutory_reserves for the related contracts thus for structured_settlement annuities issued in through other than issues taxpayer computed the tax_reserves under sec_807 using graded reserve interest factors no change was made to the amount of taxpayer’s tax_reserves with respect to structured_settlement annuities issued in because the statutory_reserves for those contracts had been computed using the applicable spia rate from the dynamic interest rate table pursuant to sec_807 taxpayer deducted the net increase in year-end tax_reserves for structured_settlement annuities issued in through other than ratably over ten taxable years beginning with the taxable_year beginning in the tax_year taxpayer changed its method of computing the tax_reserves under sec_807 for structured_settlement annuities issued in through including contracts issued in to parallel the change made in computing the statutory_reserves for those contracts based on actuarial guideline ix-b the use of the graded interest rate factors specified by actuarial guideline ix-b in computing the statutory_reserves for structured_settlement annuities issued in resulted in a net decrease in the allowable tax_reserves under sec_807 due to a reduction in the ceiling under sec_807 with respect to the amount of statutory_reserves conversely the use of the graded reserve factors specified by actuarial guideline ix-b in computing the tax_reserves for structured_settlement annuities issued in resulted in a significant reserve increase since the tax_reserves with respect to those contracts had previously been computed using the higher spia rate pursuant to sec_807 taxpayer deducted the net increase in year-end tax_reserves for structured_settlement annuities issued in through which resulted from the adoption of the graded reserve interest factors specified by actuarial guideline ix-b over taxable years beginning with the taxable_year the district_director has questioned whether taxpayer’s use of a graded reserve_method in computing its tax_reserves with respect to structured_settlement annuities issued in through is proper under the reserve computation rules of sec_807 the district_director contends that since sec_807 requires the reserves for a life_insurance or annuity_contract issued prior to to be computed using the prevailing_state_assumed_interest_rate taxpayer’s use of multiple interest rates in computing the tax_reserves for structured_settlement annuities issued in through was incorrect taxpayer’s position is that the use of graded interest rates in computing the tax_reserves for structured_settlement annuities issued in through was a permissible method of applying carvm to structured_settlement annuities prior to the naic’s adoption of specific recommendations concerning these contracts in actuarial guideline ix-b taxpayer also contends that since there were no specific recommendations from the naic or a majority of the states regarding how to apply the prevailing state assumed interest rates to structured_settlement annuities prior the adoption of actuarial guideline ix-b issued in was limited by sec_807 to the statutory_reserves for the contracts taxpayer was required was the rules of sec_807 to compute the tax_reserves for those contracts consistent with the valuation interest assumptions employed in computing the statutory_reserves applicable law and rationale sec_805 authorizes a deduction with respect to the net increase in certain reserves required under sec_807 to be taken into account under sec_807 the reserves to which this treatment applies include life_insurance_reserves as defined in sec_816 sec_807 provides that other than for purposes of sec_816 relating to qualification as a life_insurance_company the amount of the life_insurance_reserve with respect to any contract is the greater of i the net_surrender_value of the contract or ii the reserve determined under sec_807 in no event may the reserve for any contract exceed the amount taken into account with respect to that contract as of that time in determining the statutory reserve reduced by any deferred and uncollected premiums taken into account in determining the statutory_reserves see sec_807 flush language sec_807 provides that the reserve for any contract must be determined using i the tax_reserve_method applicable to such contract ii the prevailing_state_assumed_interest_rate or for contracts issued in and later years the higher of this rate or the applicable_federal_interest_rate and iii the prevailing_commissioners’_standard_tables for morbidity and mortality adjusted as appropriate to reflect the risks such as substandard risks incurred under the contract which are not otherwise taken into account sec_807 and sec_807 provide in the case of an annuity_contract covered by carvm the prescribed tax_reserve_method is the carvm in effect when the contract is issued sec_807 defines the prevailing_state_assumed_interest_rate as the highest assumed interest rate permitted to be used in computing life_insurance_reserves for insurance or annuity_contracts under the laws at least states as of the beginning of the calendar_year in which the contract was issued sec_807 provides that if the basis for determining any item referred to in sec_807 as of the close of any taxable_year differs from the basis for determining that item as of the close of the preceding_taxable_year then so much of the difference between i the amount of the item at the close of the taxable_year computed on the new basis and ii the amount of the item at the close of the taxable_year computed on the old basis as is attributable to contracts issued before the taxable_year is taken into account ratably over taxable years either as an increase or decrease in taxable_income sec_811 provides that all computations entering into the determination of life_insurance_company_taxable_income are to be made under an accrual_method of accounting or to the extent permitted by regulations under a combination of an accrual_method of accounting with any other recognized method other than the cash_receipts_and_disbursements_method to the extent that they are not inconsistent with federal tax_accounting rules all such computations are made in a manner consistent with the manner required for purposes of the annual_statement approved by the naic taxpayer was required by the reserve computation rules of sec_807 to determine the tax_reserves for structured_settlement annuities issued in through using i the federally prescribed tax_reserve_method applicable to those contracts ii the prevailing_state_assumed_interest_rate as defined in sec_807 and iii and the prevailing commissioners’ standard mortality_table adjusted as appropriate to reflect substandard risks under sec_807 the federally prescribed tax_reserve_method for taxpayer’s structured_settlement annuities issued in through was the carvm prescribed by the naic which was in effect on the issue_date of those contracts the legislative_history of sec_807 indicates that the method to be used by an insurance_company in determining the amount of the tax_reserves for an insurance_or_annuity_contract is prescribed regardless of the method employed in computing the insurer’s statutory_reserves for the contract for state regulatory purposes the federally prescribed reserve methods are those recommended by the naic in computing the minimum required formula reserves for the particular type of contract in applying the federally prescribed reserve methods an insurance_company must take into account any factors specifically recommended by the naic if the naic prescribed method is silent as to particular factors the prevailing state interpretation of that method should be considered for purposes of determining what factors can be taken into account for tax purposes h_rep_no pt 98th cong 2d sess s prt no vol 98th cong 2d sess the overall purpose of this calculation is to limit the amount of life_insurance_reserves to the minimum reserve that most states would require with such reserves being determined based on a computational method that minimizes state-by- state variations h_rep_no pincite s prt no pincite the amendments to the svl which introduced the system of dynamic interest rates were approved by states in accordingly for annuity_contracts issued in and later years the prevailing state assumed interest rates under sec_807 are based on the system of dynamic interest rates adopted by the naic as part of the amendments to the svl the selection of the appropriate dynamic interest rate table for a particular annuity_contract is complex and depends not only on the nature or classification of the annuity but also on various product features such as whether the contract is valued on an issue year or change in fund basis whether the contract provides a future_interest guarantee the nature of the policyholder’s withdrawal rights and the length of the contract’s guarantee duration because the amendments provide a multitude of possible valuation interest rates for different categories of annuities or combinations of product features the classification of an annuity_contract together with an analysis of the benefit provisions of the contract are necessary when determining the appropriate prevailing_state_assumed_interest_rate under sec_807 to be used in applying carvm to the contract in the naic adopted actuarial guideline ix for purposes of identifying those types of annuity_contracts which qualified as single premium immediate annuities for purposes of the higher valuation interest rates allowed under the amendments to the svl under actuarial guideline ix an individual single premium annuity is treated as an immediate as opposed to deferred_annuity for purposes of the applicable valuation and nonforfeiture requirements provided that it satisfies the following three-prong test i the first annuity_payment is due no more than months after the issue_date of the contract ii after the initial payment succeeding payments under the annuity_contract are due at regular intervals no less frequently than annually and iii in the case of a fixed benefit annuity the total guaranteed payments due in any contract_year do not exceed by more than percent the total guaranteed payments in the immediately preceding contract_year the explanatory material accompanying actuarial guideline ix notes that the higher valuation interest rates for immediate annuities in the amendments to the svl are premised on the concept that an insurance_company may lock-in higher rates of investment return in the year the premiums are received to the extent that the contract provides a regular and fixed pattern of benefit payments moreover the amount of policy reserve reflecting the issuer’s liability to make future payments under an immediate_annuity should decrease from year to year as fewer payments remain to be made accordingly actuarial guideline ix sought to limit the classification of immediate annuities to those contracts where there were no gaps between scheduled benefit payments or where there were no substantial benefit increases that could cause the policy reserve to increase from one year to the next see proceedings of the national association of insurance commissioners most of taxpayer’s structured_settlement annuities did not qualify as single premium immediate annuities under the requirements set forth in actuarial guideline ix because there were some years when the guaranteed benefits provided by the contracts exceeded percent of the guaranteed payments due in the preceding year with the adoption of the dynamic interest rate system as the prevailing state assumed interest rates under sec_807 therefore it would have been improper for taxpayer to compute its tax_reserves for structured_settlement annuities under carvm using the higher dynamic interest rates for immediate annuities when those contracts did not qualify as immediate annuities based on the naic’s recommendations in actuarial guideline ix although actuarial guideline ix provided a three-prong test for determining whether a particular annuity_contract was classified as a single premium immediate_annuity for purposes of the applicable valuation requirements the actuarial guideline did not address how to apply the dynamic interest rates to an annuity_contract that failed to satisfy this test because it provided scheduled benefit increases that exceeded percent of the prior year’s payments for example it was unclear under actuarial guideline ix whether the portion of the payments provided by a structured_settlement annuity that did not exceed the guideline’s percent limitation could be valued using the spia rates actuarial guideline ix also did not address whether a graded valuation interest rate reserve could be used in computing the minimum formula reserves for a structured_settlement annuity in the new york insurance department issued regulation which among other issues addressed the minimum reserve requirements for structured_settlement annuities regulation required the carvm reserves for structured_settlement annuities to be computed using a carve-out procedure similar to one of the methods eventually adopted by the naic in actuarial guideline ix-b unlike actuarial guideline ix-b there was no provision in regulation allowing the use of graded interest rates see new york regulation revisited record society of actuaries vol no with the exception of this new york regulation however it does not appear that other state insurance regulators addressed the issue of how to apply the dynamic interest rates in applying carvm to structured_settlement annuities prior to the naic ‘s adoption of specific recommendations in actuarial guideline ix-b given these circumstances taxpayer’s use of a graded interest rate method in computing the tax_reserves with respect to structured_settlement annuities issued in through other than issues was a permissible interpretation of carvm prior to the adoption of actuarial guideline ix-b although taxpayer might have applied carvm to those contracts using a different combination of valuation interest rates such as the carve-out procedure required by new york regulation taxpayer’s graded reserve_method was consistent with carvm requirements and naic guidelines pursuant to sec_6110 names addresses and taxpayer identification numbers are required to be deleted from the copy of this technical_advice_memorandum that will be open to public inspection a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 provides that it may not be used or cited as precedent
